 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondents did not commit any of the unfair laborpractices alleged in the complaint except those resulting from the mere inclu-sion of the illegal union-security provisions in their contract at all times afterJuly 4, 1949, I shall recommend that the complaint be dismissed insofar asit alleges the commission of any other unfair labor practices by the Respondents.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.The business operations of the Respondent, Port Chester Electrical Con-struction Corporation, constitute commerce, and activities which affect commerce,within the meaning of Section 2 (6) and (7) of the Act.2.Local Union 501, International Brotherhood of Electrical Workers, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.3.By keeping in existence an illegal union-security clause in its contract withthe Respondent Union, the Respondent Company has at all times since July 4,1949, discriminated in regard to the terms and conditions of employment of itsemployees,to encourage membership in the Respondent Union, and has inter-fered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby engaging in unfair practices withinthe meaning of Section 8 (a) (3) and (1) of the Act.4.By keeping in existence an illegal union-security clause in its contractwith the Respondent Company, the Respondent Union has at all times sinceJuly 4, 1949, attempted to cause the Respondent Company to discriminate againstits employees in violation of Section 8 (a) (3) of the Act, and has restrainedand coerced such employees in the exercise of rights guaranteed in Section 7 ofthe Act, thereby engaging in unfair labor practices within the meaning of Section8 (b) (2) and (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.6.The Respondents did not commit any of the other unfair labor practicesalleged in the complaint.[Recommended Order omitted from publication in this volume.]WALTER AND SHIRLEYCOHEND/B/A TOWERCLEANERSandCLEANINGAND LAUNDRY WORKERS UNION,LOCAL 457, AMALGAMATED CLOTHINGWORKERS OF AMERICA,CIO,PETITIONER.CaseNo. 5-RC-908.December 10, 1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing -officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].97 NLRB No. 10. TOWER CLEANERS377Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involvedclaims to represent certain em-ployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a group of employees engaged es-sentially in production and processing work in the Employer's drycleaning plant.The, Employer asserts that the more appropriateunit should also include the store clerks who work at the branch storesof the Employer.The Employeris engagedin the operationof a dry cleaning plantand 12 retailstores inWashington, D. C. Sixstores, referred to asregular stores,are operated directly by the Employer and 6,referredto as commission stores, areoperated by individualspursuant to acontract with the Employer.The employees sought by the Petitioner include 11 pressers, 1 spotter,2 dry cleaning machine operators, 1 sorter, 1seamstress,1 pantsstretcher, 1 wet wash man, and 2 drivers.These employees do notcome in general contact with the public.They perform the sorting,cleaning and processing of wool and silk garments received from thebranch stores.Virtually all of them work from approximately 8 a. m.to 4: 30 p. m., 6 days a week.' The pressers are paid on a pieceworkbasis andthe rest on a weeklybasis,but allreceive certain vacation-and holiday benefits, and are under the supervision of Pinsky, theplant superintendent, who is responsible for the operation of the plant.The store clerks whom the Employer seeks to include in the unitmay be divided into two groups, those who work in theregular storesand those working in the commission stores.The clerks at both theregular and commission stores perform the same duties, i. e., receivingclothes to be cleaned, writing up sales slips, sorting and alphabetizingclothes returned from the plant, and makingcash salesto customers.They spend the majority of their time waiting on customers.With particular reference to the regular stores the business hoursare 8 a. m. to7: 30 p. m., Monday through Saturday. As the clerks inthe regular stores work a 40-hour week more than one clerkis assignedto a store.They receive from $32 to $40 per week 2 and are on thesame payroll as the plant employees.They have their withholdingIThe female employeeswork a 40-hour week.2At one of theregular stores a seamstress is employed.She does alterations as well asclerkingand receives,in addition to her salary, a 10 percentcommission on all alterationsshe makes. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand social security taxes deducted by the Employer and have the samepaid vacation and holiday benefits as the plant employees.They workunder the supervision of Walter Cohen, one of the owners, who doesthe hiring and discharging of regular store clerks and makes dailyinspections of the stores to see that things are running smoothly andto collect the cash receipts.As to the commission stores, they are generally operated by a singlefamily pursuant to a contract with the Employer and, although theoperators must maintain the same hours of business as the regularstores, they arrange their working schedules for their own convenience.The clerks in the commission stores are not on the Employer's payrolland do not have any withholding or social security taxes deducted bythe Employer.They are not eligible for the vacation and holidaybenefits the regular store employees receive.As is customary withthe regular stores, Cohen inspects the commission stores daily andpicks up the cash receipts.Under. the contract the commission storeoperators get 45 percent of the store's sales and the Employer receives55 percent.Out of their share the operators must pay the rent andutility bills.Cohen may terminate the contract with a commissionstore operator on a 7-day notice.Thus, the store clerks, whether at the regular stores or at the com-mission stores, differ from the plant personnel in work functions,general working conditions, and supervision. In addition, they haverelatively little contact with the plant employees and are seldominterchanged with them. In these circumstances, we believe that aunit confined to the plant employees as requested by the Petitioner, isappropriate and we shall exclude store clerks from the requested unit.3The parties are further in dispute as to the placement of a countergirl working at the plant.This individual, Emily Johnson, spendsabout 6 hours a day working at the counter in the plant, which is anadditional outlet for customer cleaning service.As a counter girl sheperforms the same duties as the clerks at the branch stores and, inaddition, works about 2 hours a day in assembling clothes to be de-livered to the branch stores and distributing clothes to the pressers forprocessing.She is assisted in this work by another girl, Doris, whospends most of her time assembling and sorting clothes and placingthem on the racks for delivery and about 25 percent of her workingtime at the counter.Doris works approximately the same hours asthe other plant employees whereas Emily arrives and leaves later.3Conger Laundry,66 NLRB 487;Blue Ribbon Laundry,64 NLRB 645 The Board'sdecision inIndianapolis Cleaners and Launderers Club,87 NLRB 472, which includedstore employees in a production and maintenance unit,is distinguishable.In that case,there was a previous history of bargaining with the Intervenor that included the storeemployees and the Petitioner indicated a willingness to represent themWe find it unnecessary to determine whether the commission store operators are inde-pendent contractors,as contended by the Petitioner. CHARLESTON SHIPYARDS, INC.379WhileDoris appearsto spend most of her time in workrelatedto proc-essingthe garments in the plant, Emily's time is primarily devotedto waiting on customerscominginto the plant.We agree with theparties that Doris should be included.Moreover, as Emily Johnsonspends a substantial amount of her time performing work covered bythe unit herein, she is likewise entitled to representation with respectto such work.We shall also include her.4We find that all production and maintenance employees at the Em-ployer's plant in Washington, D. C., including counter girls, but ex-cliding store clerks, office clerical employees, guards, and supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]CHARLESTON SHIPYARDS, INC.andINTERNATIONALBROTHERHOOD OFBOILERMAKERS,IRON SHIPBUILDERSAND HELPERS OF AMERICA,LOCAL 687,AFL; LOCAL 776 OF THE INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL; INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,LOCAL 470, AFL;UNITED ASSOCIATION OFPLUMB-ERS AND STEAMFITTERS,LOCAL 470,AFL;INDUSTRIALUNION OFMARINE & SHIPBUILDING WORKERSOF AMERICA,CIO,AND INTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE183,AFL, PETI-TIONERS.Cases Nos. 1O-RC-1481, 10-RC-1520, 10-RC-1525, 10-BC-1553, 10-RC-1567, and 10-RC-1580.December 10, 1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held on August 23and 24, 1951, before John C. Carey, Jr., hearing officer.Thereafter,upon the filing of the Machinists' petition on August 28, the Boardremanded the proceeding for a further consolidated hearing whichwas held on September 26, 1951.The hearing officer's rulings madeat the hearings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].4 For the reasons given by the Board inOcala Star Banner Co.,97 NLRB 384, we findthat Johnson is eligible to vote in the election directed herein.97 NLRB No. 68.